Citation Nr: 1644587	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating for chondromalacia, right knee, in excess of 10 percent from May 22, 2009 to April 22, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to a rating for chondromalacia, left knee, in excess of 10 percent from May 22, 2009.

3.  Entitlement to a rating for cervical strain with degenerative disc disease (DDD) in excess of 20 percent from September 18, 2009.

4.  Entitlement to a rating for radiculopathy, right upper extremity, in excess of 40 percent from September 18, 2009.

5.  Entitlement to a rating for degenerative arthritis, thoracic spine, in excess of 10 percent from May 22, 2009 to September 17, 2009, and in excess of 20 percent thereafter.

6.  Entitlement to an earlier effective date for degenerative arthritis, thoracic spine, prior to May 22, 2009 for the increased rating to 10 percent, and prior to September 18, 2009, for the increased rating to 20 percent.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 18, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, March 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes in the July 2009 rating decision, the Veteran's bilateral knee disabilities were denied an increased rating in excess of 10 percent.  The decision granted, however, an increase for the Veteran's back disability to 10 percent, effective May 22, 2009, the date of the claim for an increase.  Thereafter, the March 2010 rating decision increased the Veteran's back disability to 20 percent, effective September 18, 2009.  Further, the March 2010 decision granted an increased rating for the Veteran's neck disability to 20 percent, effective September 18, 2009.

The August 2013 rating decision increased the Veteran's right knee rating to 20 percent, effective April 23, 2010 and granted the Veteran's claim for a TDIU, effective September 18, 2009.  Additionally, the decision granted a separate 40 percent rating for neurological manifestations of the Veteran's right upper extremity, effective September 18, 2009.  Although higher ratings have been assigned by the RO for these disabilities throughout the appeal, the increased rating matters remain in appellate status as the maximum ratings have not been assigned and the Veteran has not indicated satisfaction with the higher ratings. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of increased ratings for the bilateral knees, neck, back and right upper extremity are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 22, 2009, the Veteran's degenerative arthritis of the thoracic spine has been manifested by at least symptoms of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, chronic pain, limitation of motion, arthritis confirmed by X-rays, and muscle spasms.

2.  The claim for an increased rating for degenerative arthritis of the thoracic spine was not actually or constructively received at VA prior to May 22, 2009 and the evidence does not reflect that such increase was factually ascertainable within a year prior to that date.

3.  Since June 19, 2009, the Veteran's service-connected disabilities have precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  From May 22, 2009, the criteria for at least a 60 percent rating for the back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, diagnostic code (DC) 5243 (2015).

2.  The criteria for an effective date prior to May 22, 2009 for at least a 60 percent rating for degenerative arthritis of the thoracic spine have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2013)

3.  The criteria for a TDIU have been met since June 19, 2009, but no earlier. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries. The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155 (West 2014). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

A.  Degenerative Arthritis of the Thoracic Spine

As noted above, the Veteran was initially granted a noncompensable rating for his back disability in the September 2001 rating decision.  Subsequent to the May 2009 claim for an increased rating, the July 2009 rating decision increased his rating to 10 percent, effective May 22, 2009.  The March 2010 rating decision then increased the rating again to 20 percent, effective September 18, 2009.  Therefore, both rating periods are on appeal.

Legal Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See 38 C.F.R. § 4.59.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Analysis

After the Veteran had a noncompensable rating assigned for his back disability from 2001, he submitted a May 2009 statement which indicated a worsening of his service-connected back disability.  A June 2009 statement noted his back had worsened to the extent that it was very difficult for him to get in and out of vehicles, walk considerable distances or stand for any length of time over 10 minutes.  He further noted that he requires ongoing medication due to muscle spasms and arthritis.

The Veteran was afforded a June 2009 VA examination in which the examiner diagnosed the Veteran with degenerative joint disease of the thoracic spine.  He noted fatigue, decreased motion, stiffness, weakness, spasms and sharp, stabbing, radiating pain.  Range of motion testing indicated flexion to 80 degrees with pain and no additional limitations after repetition.  He also noted the Veteran's pain causes him a major functional impact.  Notably, he stated that the Veteran suffers from incapacitating episodes from the spine disability and the episodes totaled at least 60 days in the prior 12 months.  Additionally, no spine ankylosis was indicated.

The Veteran was also afforded a March 2010 VA examination in which the examiner diagnosed him with degenerative arthritis of the thoracic spine.  The examiner noted severe effects on the Veteran's daily activities, including with chores, shopping, exercise, recreation, traveling, bathing and driving.  He indicated range of motion testing showed flexion to 60 degrees with objective evidence of pain following repetition.  The Board notes the examiner indicated the Veteran has intervertebral disc syndrome; however, he suffers no incapacitating episodes from the condition.

After reviewing the relevant lay and medical evidence, the Board finds that when affording the Veteran the benefit of the doubt, a disability rating for his back of at least 60 percent is warranted from May 22, 2009.  While the Veteran's back has been rated under DC 5242, the Board finds it is more favorable to the Veteran to have his disability rated under DC 5243, which provides rating for incapacitating episodes.

The two VA examinations from June 2009 and March 2010, when taken on the whole, support an increased rating to at least 60 percent. 38 C.F.R. § 4.3.  The June 2009 examiner noted the Veteran suffers from severe pain, including incapacitating episodes of the spine.  He noted 60 days of incapacitating episodes in the prior 12 months.  This opinion supports a 60 percent rating under DC 5243 as the incapacitating episodes have a total duration of at least 6 weeks during the previous 12 months.  The Board notes that the March 2010 examiner indicated the Veteran suffers intervertebral disc syndrome with no incapacitating episodes.  However, when the March 2010 opinion is reviewed along with the June 2009 opinion, the Board determines the Veteran should be afforded the benefit of the doubt and his back disability rating is thus increased to at least 60 percent.  Further, the evidence supports the increase should be effective May 22, 2009.  This is the date the Veteran submitted a claim for an increased rating and the June 2009 VA examination was less than one month subsequent to the claim.

In sum, after a thorough review of the record, the Board finds the Veteran's back disability causes incapacitating episodes of more than 6 weeks in a year.  Thus, at least a 60 percent rating is warranted for his back disability.

The Board is proceeding with this intermediary grant of benefits to the Veteran.  The issue of whether an additional increase in excess of 60 percent will be addressed further in the remand section and the Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.

B.  Earlier Effective Date for Degenerative Arthritis of the Thoracic Spine

The Veteran has claimed entitlement to an earlier effective date for his back disability.  In the September 2016 Appellate Brief, the representative indicated that the Veteran is entitled to an earlier effective date prior to May 22, 2009 for the increased rating to 10 percent, and prior to September 18, 2009 for the increased rating to 20 percent.  Based on the current decision, the earlier effective date claim for the later period is moot, as the Veteran has been granted a 60 percent rating from May 22, 2009.  Thus, the Board will review the evidence to determine if an earlier effective date prior to May 22, 2009 is warranted.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015).

The Board notes that these provisions have been amended to provide for claims filed on standard VA forms.  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This change is not applicable as the claim for an increase was submitted in May 2009.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran submitted a May 2009 correspondence in which he indicated his back disability had worsened and he thus he was entitled to an increase.  Thereafter, as noted above, the RO afforded the Veteran VA examinations of June 2009 and March 2010 and granted his claim for an increase.  The July 2009 rating decision increased his rating to 10 percent, effective May 22, 2009 and the March 2010 rating decision further increased it to 20 percent, effective September 18, 2009.

After reviewing the evidence of record, the Board finds an effective date for the increase rating claim, earlier than May 22, 2009, is not warranted.  There is no communication from the Veteran prior to May 22, 2009 which can be construed as a claim, formal or informal.  Further there is no examination or hospitalization for the Veteran's back disability making it factually ascertainable that an increase occurred within one year prior to May 2009.   The RO's assignment of May 22, 2009 for the increase to 10 percent for the back disability was proper.  Thus, the May 2009 statement is found by the Board to be the earliest date for the increased rating claim.

Accordingly, the Board finds that the preponderance of the evidence is against assigning an earlier effective date for a compensable schedular rating for the Veteran's back disability prior to May 22, 2009.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

C.  Earlier Effective Date for TDIU

The Veteran contends he is entitled to TDIU prior to September 18, 2009.  The Board notes that the Veteran's claim for TDIU was initially denied in the July 2009 and March 2010 rating decisions.  Thereafter, the claim was granted in an August 2013 rating decision, effective September 18, 2009.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Based on the current decision, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), since May 22, 2009.  That is the initial date when his back disability warrants at least a 60 percent rating.

The Board notes that the Veteran submitted a formal claim for TDIU which was received September 18, 2009.  Therefore, the RO assigned that date upon granting the claim in the August 2013 rating decision.  However, the Board finds an earlier effective date is warranted, as the Veteran submitted an informal claim for TDIU on June 19, 2009.

The June 2009 statement noted his back had worsened to the extent that it was very difficult for him to get in and out of vehicles, walk considerable distances or stand for any length of time over 10 minutes.  He noted he requires a cane and knee brace and also requires medication due to muscle spasms and arthritis.  He noted he was unable to work due in part to his difficulty in climbing in or out of vehicles such as airplanes.  This statement is the initial indication in the record the Veteran was unable to work due to service-connected disability.

The formal claim for TDIU indicated the Veteran became too disabled to work in June 2008.  He noted that he worked for Central Flying Service as a Flight Instructor from February 1, 2008 to May 31, 2008, as well as for Pulaski Technical Community College as an "Adj. Instr." from January 1, 2008 to May 31, 2008.  However, the record supports that the first indication received from the Veteran that he was too disabled to work as a result of service-connected disability was found in the statement received  June 19, 2009.  Thus, entitlement to TDIU is warranted as of that date and prior to June 19, 2009, the Board finds TDIU is not warranted.

In sum, an earlier effective date for TDIU is warranted to June 19, 2009.  The Board finds that the preponderance of the evidence is against the claim for TDIU prior to June 19, 2009; thus, the benefit-of-the-doubt doctrine is not applicable in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, a TDIU is warranted from June 19, 2009, but no earlier.


ORDER

Entitlement to at least a 60 percent rating for degenerative arthritis, thoracic spine, is granted effective May 22, 2009, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier May 22, 2009, for a compensable rating for degenerative arthritis, thoracic spine is denied.

A TDIU effective June 19, 2009, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board must remand the claims for increased ratings for the Veteran's bilateral knees, neck, right upper extremity and back for additional development.

The Veteran was afforded a March 2010 VA examination, in part, to determine the severity of his bilateral knees, neck and back.  With regard to the Veteran's knees, the examiner reported that both knees are weak with the right being worse than the left.  He noted the Veteran's knees have gotten progressively worse and that he suffers constant pain.  He noted giving way, pain, stiffness, weakness and decreased speed of joint motion.  Range of motion testing showed flexion on the left to 120 degrees and flexion on the right to 102 degrees, with pain on active motion.

With regard to the back and neck disabilities, the Veteran reported to the examiner dull aching pain which can occur gradually or suddenly.  He also noted weekly, severe flare-ups.  The examiner noted pain with active motion and tenderness.  Upon testing, flexion of the neck was to 20 degrees and flexion of the back was to 60 degrees.  Intervertebral disc syndrome was noted.  The conditions also have a significant effect on the Veteran's usual daily activities.

With regard to the right upper extremity disability, the Board notes the March 2010 examiner stated the Veteran suffers neurological changes in his upper extremities, due to the neck disability.  The Veteran was afforded a January 2012 VA examination in which the examiner indicated the Veteran suffers right upper extremity pain and radiculopathy which is moderate in severity.

The Board finds that although the Veteran was afforded March 2010 and January 2012 VA examinations, a remand is required for a new VA examination.  The Veteran must be afforded a new examination to fully evaluate the severity of his service-connected disabilities, including bilateral knees, neck, back and right upper extremity.  The United States Court of Appeals for Veterans Claims (Court) found that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with the range of the undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This standard was not fully satisfied in the March 2010 and January 2012 examinations and therefore, the Board finds that additional VA examinations are warranted.

Lastly, in light of the remand, updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from January 2013, to include from the Mountain Home VA Medical Center.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his bilateral knees, back, neck and right arm disabilities.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and any effect pain has on range of motion.

The knees, back, neck and right arm should also be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite, possibly undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With regard to the Veteran's neck and back, intervertebral disc syndrome should be indicated if present, along with any incapacitating episodes.  Any ankylosis must also be indicated.  Further, neurological manifestations must be discussed, including the severity of the right arm condition.

All opinions expressed should be accompanied by supporting rationale.

3. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


